Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Allowable subject matter
Claims 1; 4-7; 9-11; 14-17; 19-20; 51-56 allowed. The following is an examiner’s statement of reasons for allowance:

Korbecki(US.Pub.No.20130173765) et al disclose  control circuitry 304 may include detecting circuitry 307 (not shown) which may be capable of detecting and/or identifying one or more user equipment devices without requiring the user or users to make any affirmative actions. In an embodiment, detecting circuitry 307 may detect one or more user equipment devices by analyzing data gathered from an image sensor using any suitable computer vision technique, such as, for example, thresholding, image filtering, edge detection, template matching or any suitable computer vision technique. For example, a television using detecting circuitry 307 may use template matching to determine that a laptop and a tablet computer are located on a coffee table in front of the television. In some embodiments, the computer vision technique may be used to determine the type of user equipment device. For example, a television using detecting circuitry 307 may use template matching to determine from the logo on the back of a tablet computer that the type of tablet computer is an Apple iPad (as opposed to, for example, a Samsung Galaxy Tablet),0035-0037; 0058-0059; 0110; 0107; 0139.


And Bates(US.Pub.No.20190208270) et al disclose  media guidance application may search a database, based on the attribute, to identify a first plurality of modes of playback associated with the attribute. The locations database may include a table for each environment with various configurations. Each configuration may be associated with a plurality of modes of playback. The plurality of modes of playback may include devices (e.g., mobile device, car's speaker system, etc.) and services that can be used to play back a media asset (e.g., Netflix, Audible, etc.). Suppose that the locations database has a table dedicated to configurations associated with second physical environment 200, the Uber taxi (e.g., a car). The media guidance application may compare the set of configurations described in the attribute with the configurations in the table. Initially, all modes associated with a car may be enabled for recommendation. For example, the modes may be predetermined by the media guidance application and may include all possible devices and services that can be used based on the devices found in the discovery message sent by user equipment 204. The table of configurations may then serve as a checklist that query user 202's surroundings, role, occasions, services, and devices,0062.

And Matthews(US.Pat.10412434) et al show in fig.1 and fig.2 a system for allowing a first device to send a discovery message to a second device in order to establish connection and the first device is able to send content to the device according to some conditions and the system further disclose media guidance application may then identify a second device in the environment based on the discovery message. For example, a second device (e.g., a smart speaker) in the environment may receive the discovery message. In response, the second device may send an acknowledgment message to the first device. The acknowledgment message may include information about the device such as a device identifier (e.g., a device name), a device type (e.g., multimedia system, phone, tablet, etc.), authorized users, the location of device in the environment, etc., and/or timestamps signifying when the discovery message was received and when the acknowledgment was transmitted, col.3, lines 46-55+; col.10, col.46, lines 18-lines 6-15+.

And Wickenkamp(US.Pub.No.20150135238) et al disclose a system for displaying content in second device based on threshold characteristics  and proximity and the system further discloses  the media guidance application may also decide to search for other user devices, push content to other devices, and/or generate a display of options associated with detecting or pushing content to other devices based on whether or not audio or video characteristics of a media asset presented in a particular display mode corresponds to one or more threshold characteristics,0038; In response to determining that the audio or video characteristic of the first media asset of the second media asset is restricted due to the simultaneous display, the media guidance application compares the audio or video characteristic to threshold characteristics. In response to determining that the audio or video characteristic corresponds to one of the threshold characteristics, the media guidance application generates a display of an option to present the audio or video characteristic unrestricted on the second user device,0007; 0119; 0141-0142.


But the above references will not be able to reject these limitations as :

“in response to determining that the user has navigated, on the digital page, to the position of the embedded media asset: identifying a content type of the embedded media asset; retrieving, from a data structure of access setting recommendations, a recommended device configuration for accessing the content type; determining a first device configuration of the first user equipment; determining a first access score based on similarities between the recommended device configuration and the first device configuration; transmitting a discovery message from the first user equipment; in response to transmitting the discovery message, identifying second user equipment; determining a second device configuration of the second user equipment; determining a second access score based on similarities between the recommended device configuration and the second device configuration; determining whether the second access score is greater than the first access score; and in response to determining that the second access score is greater than the first access score, causing the second user equipment to output a copy of the embedded media asset” as recited in claim 1.

“in response to determining that the user has navigated, on the digital page, to the position of the embedded media asset: identify a content type of the embedded media asset; retrieve, from a data structure of access setting recommendations, a recommended device configuration for accessing the content type; determine a first device configuration of the first user equipment; determine a first access score based on similarities between the recommended device configuration and the first device configuration; transmit a discovery message from the first user equipment; in response to transmitting the discovery message, identify second user equipment; determine a second device configuration of the second user equipment; determine a second access score based on similarities between the recommended device configuration and the second device configuration; determine whether the second access score is greater than the first access score; and in response to determining that the second access score is greater than the first access score, cause the second user equipment to output a copy of the embedded media asset” as recited in claim 11.

“in response to determining that the digital page comprises the link to the video from the content provider: transmitting a discovery message via a local network of the first device to discover a second device that is within a proximity of the first device; receiving a reply comprising data about the second device; and determining, based on the received data about the second device, that the second device is preferred for playing the video: in response to determining, based on the received data about the second device, that the second device is preferable for playing the video: causing the second device to generate for display the video from the content provider by accessing the link to the video” as recited  in claim 51.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425